Exhibit 10.12

 

Final Version

 

COREPOINT LODGING INC.
EXECUTIVE SEVERANCE PLAN

Plan Document/Summary Plan Description

CorePoint Lodging Inc. (the “Company”) has adopted the CorePoint Lodging Inc.
Executive Severance Plan (the “Plan”) for the benefit of certain employees of
the Company and its subsidiaries (hereinafter referred to as the “Company
Group”), on the terms and conditions hereinafter stated, effective as of the
Effective Date.  

The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA.  Rather, the Plan is intended
to be a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, Section 2510.3-2(b).  Accordingly, any
benefits paid pursuant to the terms of the Plan are not deferred compensation
for purposes of ERISA, and no Participant shall have a vested right to such
benefits.  To the extent applicable, it is intended that portions of the Plan
either comply with or be exempt from the provisions of Section 409A of the
Code.  The Plan shall be administered in a manner consistent with this intent
and any provision that would cause the Plan to fail to either constitute a
welfare benefit plan under ERISA or comply with or be exempt from Section 409A
of the Code, as the case may be, shall have no force and effect.  This document
serves as both the plan document as required under Section 402 of ERISA as well
as a summary plan description as required under Section 104(b) of ERISA.

1.Definitions.

(a)“Accrued Obligations” means (i) all accrued but unpaid Base Salary through
the date of a Covered Termination, (ii) any unpaid or unreimbursed expenses
incurred in accordance with the policies of the Employer, and (iii) any benefits
provided under the employee benefit plans and programs of the Company Group in
which the Participant participates immediately prior to, and is due upon or
continues after, a termination of employment (including, where applicable, death
or Disability), including rights with respect to Company equity (or equity
derivatives).

(b)“Affiliate” has the meaning set forth in the Omnibus Plan.

(c)“Annual Bonus Program” means the annual cash incentive bonus program in which
the Participant participates as of the date of such Participant’s Covered
Termination.

(d)“Asset Sale” means a Change in Control resulting from the sale, transfer, or
other disposition of all or substantially all of the assets of the Company to
any Person that is not an Affiliate of the Company.

(e)“Award” has the meaning set forth in the Omnibus Plan.

(f)“Base Salary” means the Participant’s then current annual base salary rate
immediately prior to his or her Covered Termination (or, if higher, the annual
base salary immediately prior to an event that constitutes Good Reason
hereunder), and determined without

 

--------------------------------------------------------------------------------

regard to any salary deferrals under any deferred compensation or cafeteria
plans or programs of the Company Group in which the Participant participates.

(g)“Board” means the Board of Directors of the Company.

(h)“Cause” has the meaning set forth in the Omnibus Plan.

(i)“Change in Control” has the meaning set forth in the Omnibus Plan.

(j)“Claims Administrator” means the Committee or such other individual or group
of individuals as may be appointed as the claims administrator under the Plan by
the Committee from time to time.

(k)“Clawback Policy” means the Company’s Incentive Compensation Clawback Policy
(or any successor policy thereto adopted by the Company).

(l)“Code” means the Internal Revenue Code of 1986, as amended, and the rules,
regulations or other interpretative guidance promulgated thereunder, as well as
any successor laws in replacement thereof.

(m)“Committee” means the Compensation Committee of the Board.

(n)“Covered Termination” means a Participant’s termination of employment with
the Employer by the Employer without Cause or by the Participant for Good
Reason; provided, however, that no such termination shall be considered a
Covered Termination if:

(i)such Participant’s employment with the Employer is terminated by reason of a
transfer to the employ of another member of the Company Group,

(ii)such Participant’s employment with the Employer is terminated upon the
expiration of a leave of absence by reason of his or her failure to return to
work at such time unless, at such time, there is not an available position for
which such Participant is qualified, or

(iii)such Participant’s employment with the Employer is terminated in connection
with an Asset Sale or Significant Corporate Event if either (A) in connection
with such Asset Sale or Significant Corporate Event such Participant was offered
employment within a 50-mile radius of such Participant’s current work site for a
comparable position with (x) the purchaser or an Affiliate thereof in an Asset
Sale or (y) to the extent the Employer is no longer part of the Company Group as
a result of a Significant Corporate Event, such Employer, with the same or
greater Base Salary, and with comparable annual bonus and equity compensation
opportunity, and the Participant fails to accept such employment offer, or
(B) notwithstanding the comparable terms and conditions of employment being
available, such Participant voluntarily elected not to participate in the
selection process for employment with (x) the purchaser or an Affiliate thereof
in an Asset Sale or (y) to the extent the Employer is no longer part of the
Company Group as a result of a Significant Corporate Event, such Employer.

2

--------------------------------------------------------------------------------

(o)“Disability” has the meaning set forth in the Omnibus Plan.

(p)“Effective Date” means the date on which the spin-off of the Company from La
Quinta Holdings Inc. is effective.  

(q)“Eligible Employee” means each non-union, salaried, full-time employee of the
Company Group with the title of Vice President or above.  Eligible Employees
shall, in no event, include: (i) independent contractors, (ii) temporary
employees, (iii) individuals treated other than as employees for federal income
and employment tax purposes at the time such individual performs services, (iv)
employees who are regularly scheduled to work less than 20 hours per week, and
(v) individuals who the Company designates as “non-benefits eligible.”  

(r)“Employer” means, with respect to any Participant, (i) the member of the
Company Group by which such Participant is employed, or (ii) to the extent such
Participant was employed by an entity that is no longer part of the Company
Group as a result of a Significant Corporate Event, such entity (or Affiliate
thereof), as applicable, that employs such Participant immediately following
such Significant Corporate Event.

(s)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules, regulations or other interpretive guidance promulgated
thereunder, as well as any successor laws in replacement thereof.

(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules, regulations or other interpretive guidance promulgated thereunder, as
well as any successor laws in replacement thereof.

(u)“Good Reason” means, without the Participant’s consent, (i) a material
diminution in the Participant’s authorities, duties, job responsibilities,
status or reporting relationships, (ii) (A) a reduction in base salary or target
bonus opportunity, (B) the failure to pay the base salary or the applicable
bonus amount when due, or (C) for the two-year period following a Qualifying
Event, a reduction in equity compensation opportunity (based on the grant date
fair value of such equity compensation, as determined under FASB Accounting
Standards Codification Topic 718), (iii) the relocation of the principal place
of the Participant’s employment by more than 50 miles from the Participant’s
principal place of employment, (iv) the material breach of an existing agreement
between the Company and the Participant, or (v) the failure of (A) any purchaser
(or an Affiliate thereof) in an Asset Sale, or (B) to the extent the Employer is
no longer part of the Company Group as a result of a Significant Corporate
Event, such Employer, in either case, by agreement in writing, to expressly,
absolutely and unconditionally assume and agree to perform the Plan, in the same
manner and to the same extent that the Company would be required to perform the
Plan if no such Asset Sale or Significant Corporate Event, as applicable, had
taken place; provided, that any of the events described in clauses (i) – (iv)
above shall constitute Good Reason only if the Company (or applicable employer
following a Qualifying Event) fails to cure such event within 30 days after
receipt from the Participant of written notice of the event which constitutes
Good Reason; and provided further, that the Participant shall cease to have a
right to terminate due to any Good Reason event on the 90th day following the
later of the occurrence of the event or the

3

--------------------------------------------------------------------------------

Participant’s knowledge thereof, unless the Participant has given the Company
(or applicable employer following a Qualifying Event) written notice thereof
prior to such date.

(v)“Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.

(w)“Omnibus Plan” means the Company’s 2018 Omnibus Incentive Plan, as amended
from time to time (or any successor plan thereto adopted by the Company for the
purpose of providing equity and other incentive compensation to the employees
and other service providers of the Company or its Affiliates).

(x)“Other Severance Arrangements” means any plans, policies, guidelines,
arrangements, agreements, letters and/or other communication, whether formal or
informal, written or oral sponsored by the Company or any of its Affiliates (or
following any Significant Corporate Event, the Employer or its Affiliates)
and/or entered into by any representative of the Company or any of its
Affiliates (or following any Significant Corporate Event, the Employer or its
Affiliates) that might otherwise provide severance benefits upon a Covered
Termination.

(y)“Outplacement Benefit” means the payment of, or reimbursement for,
professional outplacement services up to a maximum of $10,000 within the
three-year period following a Covered Termination or Qualifying Event Covered
Termination, as applicable.

(z)“Participant” means an Eligible Employee who is designated as a Participant
by the Committee, subject to the requirements of Section 2.  For purposes
hereof, the Committee shall be permitted to designate groups of Eligible
Employees by job title as Participants without the need to identify any
individual Participant by name.

(aa)“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(bb)“Pro-Rata Bonus” means an amount equal to (i) in the case of a Qualifying
Event Covered Termination, the Participant’s Target Bonus, and (ii) in the case
of a Covered Termination that is not a Qualifying Event Covered Termination, the
Participant’s bonus earned based on actual performance, in each case, with
respect to the bonus otherwise payable under the Annual Bonus Program for the
year in which the Participant’s Covered Termination occurred, pro-rated for the
months of service up to and including the month of termination.

(cc)“Qualifying Event” means the first to occur of (i) a Change in Control, or
(ii) with respect to any Participant whose Employer is no longer part of the
Company Group as a result of a Significant Corporate Event, such Significant
Corporate Event.  For the avoidance of doubt, the consummation of the spin-off
of CorePoint Lodging, Inc. from La Quinta Holdings Inc. shall constitute a
Qualifying Event.

(dd)“Qualifying Event Covered Termination” means a Covered Termination occurring
(i) on or within the six-month period prior to a Qualifying Event or (ii) within
the two-year period following a Qualifying Event.

(ee)“Release Agreement” means a release of claims in the form customarily
provided

4

--------------------------------------------------------------------------------

by the Company Group to terminated employees, pursuant to which a Participant
may be required to (i) acknowledge the receipt of the severance payment and
other benefits, and (ii) release the Company and its Affiliates (including the
Employer and its Affiliates) and other Persons designated by the Company from
any liability arising from his or her employment or termination thereof (other
than with respect to the Participant’s rights under the Plan).

(ff)“Retirement” means a voluntary resignation by the Participant at or after
the age of 60 following continuous employment by the Employer for a period of at
least ten years, with (i) at least 120 days’ notice by the Participant to the
Employer of such voluntary resignation, and (ii) approval from the Committee to
receive any payment or benefits set forth in the Plan.

(gg)“Significant Corporate Event” means a reorganization, recapitalization,
extraordinary stock dividend, merger, sale, spin-off or other similar
transaction or series of transactions, which individually or in the aggregate,
has the effect of resulting in the elimination from the Company Group of all, or
the majority of, either the Company’s operating units or the Company’s real
property assets, in either case, so long as such transaction or transactions do
not otherwise constitute a Change in Control.

(hh)“Target Bonus” means the Participant’s target annual bonus under the Annual
Bonus Program.

(ii)“Welfare Continuation” means continued health insurance coverage at
substantially the same level as provided to a Participant immediately prior to a
Covered Termination (or death or Disability, as applicable), for which the
Company will provide such coverage, to the extent permissible under the
applicable Company Group plan, for the Welfare Continuation Period at the same
cost to the Participant as is generally provided to similarly-situated active
employees of the Employer, which, to the extent required to comply with Section
105 of the Code, shall be provided as a taxable benefit; provided, however, that
the Company may, in its sole discretion, require such Participant to elect to
participate in COBRA for such Welfare Continuation coverage.

(jj)“Welfare Continuation Period” means the period during which Welfare
Continuation is provided to any Participant.

2.Eligibility.  

Except as otherwise provided under the Plan, each Participant is eligible to
receive severance pay and severance benefits under the Plan if such Participant:

(a)remains in the employ of the Employer through the date of a Covered
Termination, death, Disability or Retirement,

(b)fulfills the normal responsibilities of such Participant’s position,
including, but not limited to, meeting regular attendance, specific transitional
activities, workload and other standards of the Employer, and

(c)executes and submits a Non-Interference Agreement in connection with, and no
later than 30 days following, becoming a Participant under the Plan.

5

--------------------------------------------------------------------------------

3.Termination of Employment.

(a)Payments on Covered Termination.  If a Participant undergoes a Covered
Termination, in addition to any Accrued Obligations, subject to such
Participant’s execution, delivery to the Company, and non-revocation of a
Release Agreement, as contemplated in subsection (f) below, and continued
compliance with the Non-Interference Agreement, such Participant shall be
entitled to the following payments and benefits:

(i)the Pro-Rata Bonus, which will be payable to the Participant concurrently
with the cash bonus payments to other similarly-situated employees under the
Annual Bonus Program (but in all events prior to March 15 of the calendar year
immediately following the calendar year in which such Covered Termination
occurs),

(ii)(A) a lump-sum cash payment equal to the “Cash Severance Amount”, as set
forth in Appendix A, attached hereto, payable within 60 days following the date
of the Participant’s Covered Termination, and (B) Welfare Continuation during
the Welfare Continuation Period set forth in Appendix A, and

(iii)the Outplacement Benefit.

 

(b)Payments on Qualifying Event Covered Termination.  If a Participant undergoes
a Qualifying Event Covered Termination, in addition to any Accrued Obligations,
subject to such Participant’s execution, delivery to the Company, and
non-revocation of a Release Agreement, as contemplated in subsection (f) below,
and continued compliance with the Non-Interference Agreement, such Participant
shall be entitled to the following payments and benefits in lieu of the payments
and benefits set forth in Section 3(a):

(i)the Pro-Rata Bonus, which will be payable to the Participant concurrently
with the cash bonus payments to other similarly-situated employees under the
Annual Bonus Program (but in all events prior to March 15 of the calendar year
immediately following the calendar year in which such Qualifying Event Covered
Termination occurs),

(ii)(A) a lump-sum cash payment equal to the “Cash Severance Amount”, as set
forth in Appendix B, attached hereto, payable within 60 days following the date
of the Participant’s Qualifying Event Covered Termination, and (B) Welfare
Continuation during the Welfare Continuation Period set forth in Appendix B, and

(iii)the Outplacement Benefit.


Payments and benefits described under subsections (a) and (b) may be made by the
Company or any other member of the Company Group, as determined by the Company
in its sole discretion, including, without limitation, the Employer.

(c)Payments on Death or Disability. In the event a Participant’s employment with
the Employer is terminated due to such Participant’s death or Disability, in
addition to any Accrued Obligations, and in the case of such Participant’s
Disability, subject to such Participant’s execution, delivery to the Company,
and non-revocation of a Release Agreement, as contemplated in subsection (f)
below, and continued compliance with the Non-Interference Agreement, such

6

--------------------------------------------------------------------------------

Participant (or such Participant’s estate, as applicable) shall be entitled to
(i) such Participant’s Target Bonus for the year of such Participant’s
termination of employment due to such Participant’s death or Disability (which
will be payable to the Participant concurrently with the cash bonus payments to
other similarly-situated employees under the Annual Bonus Program (but in all
events prior to March 15 of the calendar year immediately following the calendar
year in which such termination occurs)), and (ii) in the case of such
Participant’s Disability, Welfare Continuation (for such Participant or such
Participant’s spouse and eligible dependents, as applicable) for a Welfare
Continuation Period equal to 12 months.

(d)Payments on Retirement. In the event a Participant’s employment with the
Employer is terminated due to Retirement, in addition to any Accrued
Obligations, subject to such Participant’s execution, delivery to the Company,
and non-revocation of a Release Agreement, as contemplated in subsection (f)
below, and continued compliance with the Non-Interference Agreement, such
Participant shall be entitled to an amount equal to the bonus amount otherwise
payable under the Annual Bonus Program for the year in which the Participant’s
Retirement occurred, pro-rated for the months of service up to and including the
month of termination and based on actual performance for the year, which will be
payable to the Participant concurrently with the cash bonus payments to other
employees under the Annual Bonus Program (but in all events prior to March 15 of
the calendar year immediately following the calendar year in which such
termination occurs).

(e)Other Termination Events.  If a Participant’s employment is terminated for
any reason other than pursuant to a Covered Termination, a Qualifying Event
Covered Termination, death, Disability or Retirement, such Participant shall not
be entitled to the payment of any severance or other benefits under the Plan.

(f)Release Agreement.  Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to this Section 3
(other than the Accrued Obligations) shall be conditioned upon a Participant’s
execution, delivery to the Company, and non-revocation of the Release Agreement
(and the expiration of any revocation period contained in such Release
Agreement) within 60 days following the date of a Covered Termination,
Disability or Retirement.  If a Participant fails to execute the Release
Agreement in such a timely manner so as to permit any revocation period to
expire prior to the end of such 60-day period, or timely revokes his or her
acceptance of such release following its execution, such Participant shall not
be entitled to payment of any severance and other benefits under the
Plan.  Further, to the extent that any of the payments hereunder constitute
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the 60th day following the date of such Covered Termination,
Disability or Retirement, but for the condition of executing the Release
Agreement as set forth herein, shall not be made until the first regularly
scheduled payroll date following such 60th day, after which any remaining
payments shall thereafter be provided to the Participant according to the
applicable schedule set forth herein.  

(g)Clawback/Forfeiture.  Notwithstanding any provision herein to the contrary,
the payment of any amount or provision of any benefit pursuant to subsections
(a), (b), (c) or (d) above (other than the Accrued Obligations) shall be
conditioned upon and subject to the Clawback Policy.

7

--------------------------------------------------------------------------------

4.Treatment of Awards.  

Any outstanding Awards granted to the Participant under the Omnibus Plan shall
vest in accordance with the terms of the Omnibus Plan and applicable award
agreement; provided, that any unvested and outstanding Award that is not
continued, converted, assumed, or replaced in connection with a Qualifying Event
shall fully vest in connection with such Qualifying Event; provided further,
that (a) in the case of performance-based vesting Awards with market performance
conditions, such as absolute or relative TSR, such vesting shall be based on
actual performance through the date of such Qualifying Event, and (b) in the
case of performance-based vesting Awards with financial performance conditions,
such as EBITDA, such vesting shall be based on target performance.

5.Additional Terms.

(a)Taxes.  Severance and other payments and benefits under the Plan will be
subject to all required federal, state and local taxes and may be affected by
any legally required withholdings.  Payments under the Plan are not deemed
“compensation” for purposes of the retirement plans, savings plans, and
incentive plans of the Company Group.  Accordingly, no deductions will be taken
for any retirement and savings plan and such plans will not accrue any benefits
attributable to payments under the Plan.

(b)Set Off; Mitigation.  The Company’s obligation to pay the Participant the
amounts provided and to make the arrangements provided hereunder shall not be
subject to set-off, counterclaim, or recoupment of amounts owed by the
Participant to the Company or its Affiliates.  The Participant shall not be
required to mitigate the amount of any payment provided pursuant to the Plan by
seeking other employment or otherwise, and the amount of any payment provided
for pursuant to the Plan shall not be reduced by any compensation earned as a
result of the Participant’s other employment or otherwise.

(c)Specified Employees.  Notwithstanding anything herein to the contrary, if
(i) at the time of a Participant’s Covered Termination, such Participant is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the commencement of the payment of any such payments or benefits hereunder
will be deferred (without any increase or decrease in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months following such Participant’s Covered Termination (or the earliest date
that is permitted under Section 409A of the Code), and (ii) any other payments
of money or other benefits due to the Participant hereunder would cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by or at the direction of the Committee, that does not
cause such an accelerated or additional tax or result in additional cost to the
Company.  The Company shall consult with its legal counsel and tax advisors in
good faith regarding the implementation of this Section 5(c); provided, however,
that none of the Company any other member of the Company Group, or any of their
respective employees or representatives, shall have

8

--------------------------------------------------------------------------------

any liability to the Participant with respect thereto.

6.Termination or Amendment of the Plan.

The Plan may be amended, terminated or discontinued in whole or in part, at any
time and from time to time at the discretion of the Board or the Committee with
at least one year’s written notice to the Participants; provided, however, that
no such amendment, termination or discontinuance shall, without a Participant’s
consent, adversely affect any Participant that has undergone a Covered
Termination prior to the effective date of any such amendment, termination or
discontinuance; provided further, that following a Qualifying Event, the Plan
may not be amended, terminated or discontinued in whole or in part, at any time
prior to the fifth anniversary of the date of such Qualifying Event without the
written consent of an affected Participant.

7.Limitation of Certain Payments.

In the event that any payments and/or benefits due to a Participant under the
Plan and/or any other arrangements are determined by the Company to constitute
“excess parachute payments” as defined under Section 280G of the Code, any cash
severance payable under the Plan shall be reduced by the minimum amount
necessary, subject to the last sentence of this paragraph, such that the present
value of such parachute payments is below 300% of such Participant’s “base
amount” (as defined under Section 280G of the Code), and by accepting
participation in the Plan, each Participant agrees to waive his or her rights to
any “parachute payments” (as defined under Section 280G of the Code) sufficient
to reduce such parachute payments to below such threshold; provided, however, in
no event shall such cash severance be reduced below zero.  Notwithstanding the
foregoing, no payments or benefits shall be reduced under this Section 7 unless
(a) the net amount of such payments and benefits, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced payments and
benefits), is greater than or equal to (b) the net amount of such payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such payments and benefits and the amount of excise
tax imposed under Section 4999 of the Code as to which such Participant would be
subject in respect of such unreduced payments and benefits and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced payments).  Notwithstanding the foregoing, to the
extent a Participant is entitled to any reimbursement or gross-up payment with
respect to any tax imposed under Section 4999 of the Code, such reimbursement or
gross-up payment shall be taken into account before any payments and/or benefits
due to such Participant under the Plan and/or any other arrangements are
reduced.  For purposes hereof, (i) the order in which any amounts are deemed to
be reduced, if applicable, is (A) cash payments, (B) other non-cash forms of
benefits, and (C) equity-based payments and acceleration of vesting, and (ii)
within any such category of payments and benefits (that is, (i)(A), (i)(B) or
(i)(C) above), (A) a reduction shall occur first with respect to amounts that
are not “deferred compensation” within the meaning of Section 409A of the Code
and then with respect to amounts that are and (B) to the extent that any such
amounts are to be made over time (e.g., in installments, etc.), then the amounts
shall be reduced in reverse chronological order.  

8.Claims Procedure.

9

--------------------------------------------------------------------------------

(a)Processing Claims.  If an individual is not selected for participation in the
Plan or does not satisfy the conditions for eligibility in the Plan, he or she
is not entitled to benefits and/or payments under the Plan.  A claim for
benefits under the Plan must be filed within 180 days following the date that
such Participant’s claim for benefits is denied.  If an individual fails to act
within the 180-day limit, the individual loses the right to have his or her
claim reviewed.  

(b)Decision.  The processing of claims for benefits and payments under the Plan
will be carried out as quickly as possible.  If an individual’s claim for
benefits under the Plan is denied, the individual will receive a written notice
of such denial within 90 days of receipt of such individual’s claim.  In special
cases, an additional 90 days may be needed and such individual will be notified
in this case within such initial 90-day period.  The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which the Claims Administrator expects to render the benefit
determination.  Any written notice denying an individual’s claim for benefits
under the Plan will include:

(i)specific reasons as to why the claim was denied,

(ii)clear reference to the Plan provisions upon which the denial is based,

(iii)a description of any additional material or information to further support
the claim, and the reasons why these are necessary, and

(iv)a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the individual’s right to bring a
civil action under Section 502 of ERISA following an adverse benefit
determination on review.

(c)Request for Review of Denial of Benefits.  The individual or his or her
authorized representative may request a review of his or her claim by giving
written notice to the Claims Administrator.  Each individual has the right to
have representation, review pertinent documents, and present written issues and
comments.  An individual shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to such individual’s claims for benefits.  An individual’s
request must be made not later than 60 days after he or she receives the notice
of denial.  If an individual fails to act within the 60-day limit, the
individual loses the right to have his or her claim reviewed.

(d)Decision on Review.  Upon receipt of a request for review from an individual,
the Claims Administrator shall make a full and fair evaluation of the denied
claim and may require additional documents necessary for such a review.  The
Claims Administrator shall make a decision within 60 days from receipt of the
individual’s request.  Such decision will take into account all comments,
documents, records, and other information submitted by such individual relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.  In special cases, an
additional 60 days may be needed and such individual will be notified in this
case within such initial 60-day period.  The extension notice will indicate the
special circumstances requiring an extension of time and the date by which the
Claims Administrator expects to render the benefit determination.  In no event
shall the decision be made more than 120 days after receipt of the individual’s
request for review.  The decision on the review shall be in writing and shall
include specific reasons for the decision.  The final decision of the

10

--------------------------------------------------------------------------------

Claims Administrator shall be conclusive and binding upon all parties having or
claiming to have an interest in the matter being reviewed.  Any written notice
denying an individual’s appeal for benefits under the Plan will include:

(i)specific reasons as to why the appeal was denied,

(ii)clear reference to the Plan provisions upon which the denial is based,

(iii)a statement that the individual is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the individual’s appeal for benefits, and

(iv)a statement describing any voluntary appeals procedures offered by the Plan
and the individual’s right to obtain the information about such procedures, and
a statement of the individual’s right to bring a civil action under Section 502
of ERISA.

(e)In Case of Clerical Error.  If any information regarding an individual is
incorrect, and the error affects his or her benefits, the correct information
will determine the extent, if any, of the individual’s benefits under the Plan.

9.Miscellaneous.

(a)No Right to Continued Employment.  Nothing contained in the Plan shall confer
upon any Participant any right to continue in the employ of any member of the
Company Group nor interfere in any way with the right of the Company to
terminate his or her employment, with or without Cause.

(b)Plan Not Funded.  Amounts payable under the Plan shall be payable from the
general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such amounts.  No Participant,
beneficiary or other Person shall have any right, title or interest in any fund
or in any specific asset of the Company by reason of participation
hereunder.  Neither the provisions of the Plan, nor the creation or adoption of
the Plan, nor any action taken pursuant to the provisions of the Plan shall
create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company and any Participant, beneficiary or other
Person.  To the extent that a Participant, beneficiary or other Person acquires
a right to receive payment under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.  Notwithstanding the
foregoing, the Company shall have the right to implement or set aside funds in a
grantor trust, subject to the claims of the Company’s creditors or otherwise, to
discharge its obligations under the Plan.

(c)Non-Transferability of Benefits and Interests.  All amounts payable under the
Plan are non-transferable, and no amount payable under the Plan shall be subject
in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge.  This Section 9(c) shall not apply to an assignment of a
contingency or payment due (i) after the death of a Participant to the deceased
Participant’s legal representative or beneficiary, or (ii) after the disability
of a Participant to the disabled Participant’s personal representative.

(d)Discretion of Company, Board and Committee.   Any decision made or action
taken

11

--------------------------------------------------------------------------------

by, or inaction of, the Company, the Board, the Committee or the Claims
Administrator arising out of or in connection with the creation, amendment,
construction, administration, interpretation and effect of the Plan that is
within its authority hereunder or applicable law shall be within the absolute
discretion of such entity and shall be conclusive and binding upon all
Persons.  In the case of any conflict, the decision made or action taken by, or
inaction of, the Claims Administrator will control.  However, with respect to
the authorized officers and senior executives, as designated by the Board in its
resolutions, any decision made or action taken by, or inaction of, the Committee
controls.

(e)Indemnification.  Neither the Board nor the Committee, any employee of the
Company, nor any Person acting at the direction thereof (each such Person an
“Affected Person”), shall have any liability to any Person (including without
limitation, any Participant), for any act, omission, interpretation,
construction or determination made in connection with the Plan (or any payment
made under the Plan).  Each Affected Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Affected Person in connection with or resulting from any action, suit or
proceeding to which such Affected Person may be a party or in which such
Affected Person may be involved by reason of any action taken or omitted to be
taken under the Plan and against and from any and all amounts paid by such
Affected Person, with the Company’s approval, in settlement thereof, or paid by
such Affected Person in satisfaction of any judgment in any such action, suit or
proceeding against such Affected Person; provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person’s bad faith, fraud or willful wrongful act or omission.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the Company’s
organizational documents, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such Person or hold them harmless.

(f)Section 409A.  Notwithstanding any provision of the Plan to the contrary, if
any benefit provided under the Plan is subject to the provisions of Section 409A
of the Code, the provisions of the Plan will be administered, interpreted and
construed in a manner necessary to comply with Section 409A of the Code or an
exception thereto.  Notwithstanding any provision of the Plan to the contrary,
in no event shall the Company (or its employees, officers or directors) have any
liability to any Participant (or any other Person) due to the failure of the
Plan to satisfy the requirements of Section 409A of the Code or any other
applicable law.

(g)No Duplication; Treatment of Other Severance Arrangements.  In no event shall
any Participant receive the severance benefits provided for herein in addition
to severance benefits provided for under any Other Severance Arrangement;
provided, that if such Participant is covered by any Other Severance
Arrangement, such Participant shall be entitled to any amount due and payable
under the Plan that is greater than and in addition to the amount due and
payable under the Other Severance Arrangment.

12

--------------------------------------------------------------------------------

(h)Governing Law.  All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of Maryland.

(i)Notice.  Any notice or other communication required or which may be given
pursuant to the Plan shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or two days after it has been
mailed by United States express or registered mail, return receipt requested,
postage prepaid, addressed to the Company at the address set forth below, or to
the Participant at his or her most recent address on file with the Company.

CorePoint Lodging Inc.

909 Hidden Ridge, Suite 600

Irving, Texas 75038

c/o General Counsel

 

(j)Captions.  Captions and headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such captions and
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.

(k)Successors. The Plan shall inure to the benefit of and be binding upon the
Company and its successors.  

10.ERISA Rights.  

(a)Eligible Employees are entitled to certain rights and protections under
ERISA.  ERISA provides that Eligible Employees under the Plan shall be entitled
to:

(i)examine, without charge, at the office of the Plan Administrator (as defined
in Section 11) and at other specified locations, all documents governing the
Plan and a copy of the latest annual report (Form 5500 Series) filed by the Plan
with the U.S. Department of Labor and available at the Public Disclosure Room of
the Employee Benefits Security Administration,

(ii)obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) and updated summary plan description.  The Plan Administrator may
make a reasonable charge for the copies, and

(iii)receive a summary of the Plan’s annual financial report.  The Plan
Administrator is required by law to furnish each Participant with a copy of the
summary annual report.

(b)In addition to creating rights for plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan.  The people
who operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Eligible Employees.  No one, including the
Employer or any other Person, may fire an Eligible Employee or otherwise

13

--------------------------------------------------------------------------------

discriminate against an Eligible Employee in any way to prevent such Eligible
Employee from obtaining a benefit or exercising such Eligible Employee’s rights
under ERISA.

(c)If an Eligible Employee’s claim is denied or ignored, in whole or in part,
Eligible Employees have a right to know why this was done and to obtain copies
of documents relating to the decision without charge, and to appeal any denial,
all within certain time schedules, as set forth in Section 8.  Under ERISA,
there are steps Eligible Employees can take to enforce the above rights.  For
instance, if an Eligible Employee requests a copy of plan documents or the
latest annual report from the Plan Administrator and does not receive them
within 30 days, such Eligible Employee may file suit in Federal court.  In such
a case, the court may require the Plan Administrator to provide the materials
and pay such Eligible Employee up to $110 a day until such Eligible Employee
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.  If the Eligible Employee has a
claim for benefits which is denied or ignored, in whole or in part, such
Eligible Employee may file suit in a state or Federal court.  If it should
happen that Plan fiduciaries misuse the Plan’s money, or if an Eligible Employee
is discriminated against for asserting such Eligible Employee’s rights, such
Eligible Employee may seek assistance from the U.S. Department of Labor, or such
Eligible Employee may file suit in a Federal court.  The court will decide who
should pay court costs and legal fees.  If the Eligible Employee is successful,
the court may order the person such Eligible Employee sued to pay these costs
and fees.  If the Eligible Employee loses, the court may order such Eligible
Employee to pay these costs and fees, for example, if it finds such Eligible
Employee’s claim is frivolous.

(d)If the Eligible Employee has questions about the Plan, such Eligible Employee
should contact the Plan Administrator.  If the Eligible Employee has questions
about this Section 10 or about such Eligible Employee’s rights under ERISA, such
Eligible Employee should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210.  Eligible Employees may also obtain certain
publications about such Eligible Employee’s rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security
Administration.

14

--------------------------------------------------------------------------------

11.General Information.

Name of Plan

CorePoint Lodging Inc. Executive Severance Plan

Plan Number

505

Plan Sponsor

CorePoint Lodging Inc.

909 Hidden Ridge, Suite 600,

Irving, Texas 75038

Tel: (214) 492-6600

Plan Sponsor’s Employer Identification Number

82-1497742

Plan Administrator

General Counsel of the Company

Agent for Service of Legal Process

Plan Administrator or

Corporation Services Company

2711 Centerville Road, Suite 400

Wilmington, DE 19808

Plan Year

Calendar Year

 

 

 

15

--------------------------------------------------------------------------------

 

 

Appendix A

Payments on Covered Termination

Eligible Employee

Welfare Continuation Period

Cash Severance Amount

Vice President (VP)

6 months

0.5 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

Senior Vice President (SVP)

9 months

0.75 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

Executive Vice President (EVP)

18 months

1.5 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

President and Chief Executive Officer (CEO)

24 months

2.0 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

 




 

--------------------------------------------------------------------------------

Appendix B

Payments on Qualifying Event Covered Termination

Eligible Employee

Welfare Continuation Period

Cash Severance Amount

Vice President (VP)

12 months

1.0 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

Senior Vice President (SVP)

18 months

1.5 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

Executive Vice President (EVP)

24 months

2.0 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

President and Chief Executive Officer (CEO)

36 months

3.0 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus

 

2

--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

As a condition of my participation in the CorePoint Lodging Inc. Executive
Severance Plan (the “Plan”), and in consideration of my continued employment
with CorePoint Lodging Inc. (the “Company”) and my receipt of the compensation
now and hereafter paid to me under the Plan and/or by the Company, I agree to
the terms and conditions of this Confidentiality, Non-Interference, and
Invention Assignment Agreement (the “Non-Interference Agreement”):

1.Confidential Information.

(a)Company Group Information.  I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries (together with the Company, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group.  In recognition
of the foregoing, I agree, at all times during the term of my employment with
the Company and for the twenty-four (24)-month period thereafter, to hold in
confidence, and not to use, except for the benefit of the Company Group, or to
disclose to any person, firm, corporation, or other entity without written
authorization of the Company, any Confidential Information that I obtain or
create.  I further agree not to make copies of such Confidential Information
except as authorized by the Company.  I understand that “Confidential
Information” means information that the Company Group has or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential.  I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets, customer lists, and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I may become acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company either directly or
indirectly in writing, orally, or by drawings or inspection of premises, parts,
equipment, or other Company property.  Notwithstanding the foregoing,
Confidential Information shall not include (i) any of the foregoing items that
have become publicly and widely known through no unauthorized disclosure by me
or others who were under confidentiality obligations as to the item or items
involved or (ii) any information that I am required to disclose to, or by, any
U.S. federal, state or local governmental or law enforcement branch, agency or
entity (collectively, a “Governmental Entity”); provided, however, that in such
event I will give the Company prompt written notice thereof so that the Company
Group may seek an appropriate protective order and/or waive in writing
compliance with the confidentiality provisions of this Non-Interference
Agreement.

(b)Former Employer Information.  I represent that my performance of all of the
terms of this Non-Interference Agreement as an employee of the Company Group has
not breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.

(c)Permitted Disclosure.  Nothing in this Non-Interference Agreement shall
prohibit or impede me from communicating, cooperating or filing a complaint with
any Governmental Entity with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law.  I understand
and acknowledge that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (ii) in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal.  I understand
and acknowledge further that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade

 

--------------------------------------------------------------------------------

secret, except pursuant to court order.  Notwithstanding the foregoing, under no
circumstance will I be authorized to disclose any information covered by
attorney-client privilege or attorney work product of any member of the Company
Group without prior written consent of the Company’s General Counsel or other
officer designated by the Company.

2.Developments.

(d)Developments Retained and Licensed.  To the extent applicable, I have
attached hereto, as Schedule A, a list describing with particularity all
developments, original works of authorship, improvements, and trade secrets that
were created or owned by me prior to the commencement of my employment
(collectively referred to as “Prior Developments”), that belong solely to me or
belong to me jointly with another, that relate in any way to any of the proposed
businesses, products, or research and development of any member of the Company
Group, and that are not assigned to the Company hereunder, or if no such list is
attached, I represent that there are no such Prior Developments.  If, during any
period during which I perform or performed services for the Company Group both
before or after the date hereof (the “Assignment Period”), whether as an
officer, employee, director, independent contractor, consultant, or agent, or in
any other capacity, I incorporate (or have incorporated) into a Company Group
product or process a Prior Development owned by me or in which I have an
interest, I hereby grant the Company, and the Company Group or its designee
shall have, a non-exclusive, royalty-free, irrevocable, perpetual, transferable
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell, and otherwise distribute such Prior
Development as part of or in connection with such product or process.  If no
Schedule A has been attached hereto, I represent that I have no Prior
Developments.

(e)Assignment of Developments.  I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may (or have previously)
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception or reduction to practice of the invention to the business
of any member of the Company Group, or actual or demonstrably anticipated
research or development of any member of the Company Group, (ii) result from or
relate to any work performed for any member of the Company Group, or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”).  I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or its designee, all my right, title,
and interest throughout the world in and to any such Development.

(f)Maintenance of Records.  I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, or any other format.  The
records will be available to and remain the sole property of the Company Group
at all times.  I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.

(g)Intellectual Property Rights.  I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such

A-

--------------------------------------------------------------------------------

intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me.  I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

3.Returning Company Group Documents.

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the premises of, and owned by, the Company (or any
other member of the Company Group), including disks and other storage media,
filing cabinets, and other work areas, is subject to inspection by personnel of
any member of the Company Group at any time with or without notice.  

4.Disclosure of Agreement.

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

5.Restrictions on Interfering.

(h)Non-Competition.  During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Non-Compete Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities within the United States of
America or any other jurisdiction in which any member of the Company Group
engages in business derives a material portion of its revenues or has
demonstrable plans to commence business activities in.

(i)Non-Interference.  During the Employment Period and the Post-Termination
Non-Solicitation Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities.  

(j)Non-Disparagement.  I agree that during the Employment Period, and the
Post-Termination Non-Disparagement Period, I will not make any disparaging or
defamatory comments regarding any member of the Company Group or their
respective current or former directors, officers, or employees in any respect or
make any comments concerning any aspect of my relationship with any member of
the Company Group or any conduct or events which precipitated any termination of
my employment from any member of the Company Group.  However, my obligations
under this subparagraph (c) shall not apply to disclosures required by
applicable law, regulation, or order of a court or governmental agency.

(k)Definitions.  For purposes of this agreement:

(i)“Business Relation” shall mean any current or prospective client, customer,
licensee, supplier, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee or other business relation within
the prior six (6)-month period, in each case, with whom I transacted

A-

--------------------------------------------------------------------------------

business or whose identity became known to me in connection with my relationship
with, or employment by, the Company.

(ii)“Competitive Activities” shall mean any business activities related to the
owning, operating and/or franchising of select-service hotels primarily serving
the midscale and upper-midscale segments, or any other business activity that is
materially competitive with the then current or demonstrably planned business
activities of the Company Group.

(iii)“Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group, (B)
hiring any individual who was employed by the Company Group within the six
(6)-month period prior to the date of such hiring, or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.

(iv)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(v)“Post-Termination Non-Compete Period” shall mean the period commencing on the
date of the termination of the Employment Period for any reason and ending on
the twelve (12)-month anniversary of such date of termination.

(vi)“Post-Termination Non-Solicitation Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending on the twenty-four (24)-month anniversary of such date of termination.

(vii)“Post-Termination Non-Disparagement Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the twenty-four (24)-month anniversary of such date of
termination.

6.Reasonableness of Restrictions.

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company.  In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group.  I further acknowledge that the restrictions and limitations
set forth in this agreement will not materially interfere with my ability to
earn a living following the termination of my employment with the Company and
that my ability to earn a livelihood without violating such restrictions is a
material condition to my employment with the Company.

7.Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in
equity.  If any of the provisions of this agreement or any part of any of them
is hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of this Non-Interference Agreement, which shall
be given full effect without regard to the invalid portions.  If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree

A-

--------------------------------------------------------------------------------

that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.

8.Injunctive Relief.

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, monetary damages (e.g.,
disgorgement of profits or recoupment or forfeiture of any payments or benefits
provided under the Plan) or other equitable relief by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
this Non-Interference Agreement without the necessity of proving irreparable
harm or injury as a result of such breach or threatened breach.  Notwithstanding
any other provision to the contrary, I acknowledge and agree that the
Post-Termination Non-Compete Period, Post-Termination Non-Solicitation Period
and Post-Termination Non-Disparagement Period, as applicable, shall be tolled
during any period of violation of any of the covenants in paragraph 5 hereof and
during any other period required for litigation during which the Company or any
other member of the Company Group seeks to enforce such covenants against me if
it is ultimately determined that I was in breach of such covenants.

9.Cooperation.

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge.  As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph.  I also agree that, in the
event I am subpoenaed by any person or entity (including, but not limited to,
any Governmental Entity) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise), that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

10.General Provisions.  

(l)Governing Law; Waiver of Jury Trial.  The validity, interpretation,
construction, and performance of this Non-Interference Agreement shall be
governed by the laws of the United States of America and the State of Maryland,
without giving effect to the principles of conflict of laws. BY EXECUTION OF
THIS NON-INTERFERENCE AGREEMENT, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.

(m)Entire Agreement.  This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us.  No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged.  Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

(n)No Right of Continued Employment.  I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved.

(o)Successors and Assigns.  This Non-Interference Agreement will be binding upon
my heirs,

A-

--------------------------------------------------------------------------------

executors, administrators, and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.  I expressly
acknowledge and agree that this Non-Interference Agreement may be assigned by
the Company without my consent to any other member of the Company Group as well
as any purchaser of all or substantially all of the assets or stock of the
Company, whether by purchase, merger, or other similar corporate transaction,
provided that the license granted pursuant to Section 2(a) may be assigned to
any third party by the Company without my consent.

(p)Survival.  The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.

***

 

A-

--------------------------------------------------------------------------------

 

I, _______________________, have executed this Confidentiality,
Non-Interference, and Invention Assignment Agreement on the respective date set
forth below:

 

 

Date:


(Signature)

 

[Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE A

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

Title

Date

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_____Additional Sheets Attached

Signature of Executive: ________________________

Print Name of Executive: _______________________

Date: ________________________

 

 

 

 